  1   David N. Chandler, Sr.    SBN 60780
      DAVID N. CHANDLER, p.c.
  2   1747 Fourth Street
      Santa Rosa, CA 95404
  3   Telephone: (707) 528-4331

  4   Attorneys for Debtors

  5                       UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
  6
      IN RE:                             CASE No. 17-10828 WJL
  7
      FLOYD E. SQUIRES, III and          CHAPTER 11
  8   BETTY J. SQUIRES,
  9         Debtors.                /    REPLY TO OPPOSITION TO
                                         MOTION FOR SANCTIONS
 10                                      [Claim No. 57]
 11                                      Date:    March 27, 2019
                                         Time:    10:30 a.m.
 12                                      Place:   1300 Clay St., Rm. 220
                                                  Oakland, CA
 13

 14       FLOYD E. SQUIRES III and BETTY J. SQUIRES, Debtors herein, by

 15   and through counsel, reply to the Opposition of Mark Adams and

 16   California Receivership Group’s Opposition to Motion for Sanctions

 17   as follows:

 18        1.   A MOTION FOR SANCTIONS IS NOT A TACTIC BUT A REMEDY.       The

 19   Claimants were compelled by Order of this Court to produce the

 20   documents requested in Requests for Production Sets 3 and 4.

 21             a.     Not relevant to the within Motion are Requests for

 22   Production Sets 5 and 6 which merely requested the electronic

 23   version of the documents together with the metadata relating to the

 24   requested documents.    The ONLY reason the metadata was requested is

 25   that counsel for Claimant inferred in open Court in one of his ex

 26   parte speaking motions that he was changing his position as to the

 27   terms of assignment of the Receiver Certificates.         To date, the

 28 Claimants contend that there are no documents to produce other than
Case: 17-10828 Doc# 638 Filed: 03/20/19 Entered: 03/20/19 14:37:59 Page 1 of 5
                                           1
   1   the Assignment of the Deed of Trust.               Dependent upon the documents

   2   produced, there may be no documents prepared by the Claimants

   3   containing metadata.

   4                 b.     This Court entered its Order Compelling Production of

   5   all documents requested in Sets Nos. 3 and 4 without exception.

   6   Claimants seized the opportunity to interpose further objections to

   7   production.

   8                 c.     Essentially, the Claimants did another document dump

   9   producing duplicates of what had been previously produced and not

 10    responsive to Sets Nos. 3 and 4.                   Documents produced were not

 11    produced as requested or maintained forcing review of duplicates to

 12    ascertain there were two pages responsive which were produced. None

 13    of the communications ordered to be produced were produced.

 14            2.    DOCUMENTS REQUESTED ARE DIRECTLY RELEVANT TO THE OBJECTION

 15    TO THE CLAIM.

 16                  a.     Claimants    stated    that    they     had    no    documents        to

 17    produce       pertaining   to    registration       of   the       corporate         entity,

 18    California Receivership Group, with the State Bar of California.

 19    That    was    not   surprising    as    its   corporate       charter         limits      the

 20    corporation from engaging in the practice of law.

 21                  b.     Claimants produced an Assignment of the Deed of Trust

 22    which    secures     Receivership       Certificates       Nos.    1     and    2.        That

 23    assignment is represented as the assignment document assigning the

 24    Certificates.        The assignment purports to assign all right, title

 25    and    interest.       Claimants    also    produced     a   reconveyance            of   the

 26    assigned Deed of Trust executed by the assignees.

 27                  c.     A receiver certificate is a chose in action and is

 28 freely assignable by its owner.
Case: 17-10828 Doc# 638 Filed: 03/20/19 Entered: 03/20/19 14:37:59              Page 2 of 5
                                           2
  1             d.     One of the fundamental incidents of ownership is the

  2   right to transfer.     Essex Ins. Co. v. Five Star Dye House, Inc.

  3   (2006) 38 Cal.4th 1252, 1259, 45 Cal.Rptr.3d 362, 137 P.3d 192.

  4             e.     Absent evidence of contrary intent, the assignment

  5   vests in the assignee the assigned contract or chose and all rights

  6   and remedies incidental thereto. National R. Co. v. Metropolitan T.

  7   Co. (1941) 17 Cal.2d 827, 832–833, 112 P.2d 598.         The intention of

  8   the parties as manifested in the instrument is controlling.          See,

  9   National R. Co. v. Metropolitan T. Co., supra, 832.

 10             f.     Debtors   requested   production   of    all   documents

 11   pertaining to sale, hypothecation or assignment of the receiver

 12   certificates.    Invoices produced clearly indicate emails and other

 13   communications with Gerald Feldman, a principle of G&G Capital LLC,

 14   one of the assignees as well as other individuals concerning the

 15   assignment.     Following assignment, the Claimant’s counsel became

 16   aggressive in an effort to have its attorney, Bryon Moldo, later

 17   appearing before this Court as counsel for Scott Pesch, nominee for

 18   Examiner, appointed receiver in aid of execution to execute on

 19   properties of the Squires.      Scott Pesch, the City’s nominee for

 20   Examiner, had prepared BPOs for CRG’s assignee.           Oddly, none of

 21   those obviously disqualifying connections were disclosed to the

 22   Court by Mr. Pesch, Mr. Moldo, the City or CRG, or counsel.

 23             g.     Claimant, CRG, which employs Andrew Adams as in house

 24   counsel is not licensed to provide legal services to the third party

 25   assignees of the Certificates. The corporate charter does not allow

 26   it to practice law.        The fees claimed for collection of the

 27   certificates assigned to third parties are not recoverable absent

 28 more from the Claimant. Debtors are entitled to discover the facts
Case: 17-10828 Doc# 638 Filed: 03/20/19 Entered: 03/20/19 14:37:59 Page 3 of 5
                                           3
  1   and review the documentation.

  2        3.     CLAIM NO. 57 IS FILED UNDER SIGNATURE AFFIXED UNDER

  3   PENALTY OF PERJURY.        The Claim does not, in the Claim itself or the

  4   unsworn   attachment,       disclose       the    fact    that    CRG    and    Adams    had

  5   assigned the claim to third parties and making the claim on behalf

  6   of such assignees.        The Assignment of the Deed of Trust was recorded

  7   in April, 2017.       Claim No. 57 was filed in March, 2018.

  8        4.     CLAIMANTS      FAILED     TO     PRODUCE       A   SINGLE     COMMUNICATION

  9   REQUESTED despite the Order Compelling Production.

 10               a.      Requests Nos. 11 through 17 requested communication

 11   with the City of Eureka, agents and employees throughout both the

 12   brief term of Adams reign as receiver and thereafter.

 13               b.      The   requested    communications            were    ordered    to    be

 14   produced but were not.        The Order does not provide for another run

 15   at an objection, general or specific.

 16               c.      The communications are relevant to the activities CRG

 17   and Adams were engaged in to deprive the Debtors of their property

 18   without due process of law.         The audacity to invoice the Debtors for

 19   attorneys   fees     in   connection        with       collection   of    the    receiver

 20   certificates incurred by the assignees is beyond belief.                                Time

 21   records produced do not relate exclusively or primarily to efforts

 22   to collect the receiver certificates which did not even belong to

 23   CRG or Adams.

 24        5.     CRG’S    SPEAKING    MOTION          FOR    RELIEF    FROM    STAY     IS    NOT

 25   RELEVANT.    CRG and Adams made their Motion for Relief from Stay

 26   August 20, 2018 and withdrew the motion October 3, 2018.

 27               a.      The Order Compelling Production of documents Sets

 28 Nos. 3 and 4 is causing the Claimants some angst for good reason.
Case: 17-10828 Doc# 638 Filed: 03/20/19 Entered: 03/20/19 14:37:59 Page 4 of 5
                                           4
   1   The Motion is nothing more than a ploy to extricate themselves from

   2   the Order Compelling Production and avoid producing some potentially

   3   revealing documents.

   4                b.     It is no coincidence that the City is similarly

   5   circumventing      a   similar      Request     for   Production.       Upon   a    fair

   6   production of the documents compelled to be produced, a stipulation

   7   for relief from stay might be appropriate.                 A Motion for Relief from

   8   Stay is not a proper means to circumvent an Order Compelling

   9   Production.        The Motion for Relief requests relief to have any

 10    further    fees    secured     by   a    Deed   of    Trust   against    the   Squires

 11    properties.

 12                 c.     The Examiner in her zeal to settle failed to obtain

 13    a copy of the assignment of the receiver certificates which CRG now

 14    says does not exist.         The Examiner knew the Deed of Trust had been

 15    assigned.      Separation of the debt instrument from the security

 16    interest has consequences.

 17         WHEREFORE, Debtors pray that their Motion for Sanctions be

 18    granted,    that      Claimants     be   required     to   produce    all   documents

 19    pertaining to assignment of the certificates, all communications

 20    with the City, for attorneys fees and costs and for such other and

 21    further relief as the Court deems just and proper.

 22    Dated:       3/20/19                            DAVID N. CHANDLER, p.c.

 23
                                                       By: /s/ David N. Chandler
 24                                                    DAVID N. CHANDLER,
                                                       Attorney for Debtors
 25

 26

 27

 28
Case: 17-10828    Doc# 638    Filed: 03/20/19   Entered: 03/20/19 14:37:59   Page 5 of 5
                                                   5
